This was an action to quiet title to certain described land. Plaintiffs alleged that the defendants wrongfully claimed title to a strip of land on the northern side of plaintiffs' land adjacent to and adjoining lands of defendants, and that the claim of defendants cast a cloud upon the title of plaintiffs. Plaintiffs also alleged title by adverse possession. Defendants denied plaintiffs' title to the land referred to and denied that defendants' claim constituted any cloud thereon. At the hearing, upon the reading of the pleadings and arguments of counsel, the court below held that the proper relief of plaintiffs was a suit in ejectment and not an action to quiet title, and thereupon dismissed the action at the cost of plaintiffs. Plaintiffs excepted and appealed.
It is prescribed by C. S., 1743: "An action may be brought by any person against another who claims an estate or interest in real property adverse to him for the purpose of determining such adverse claims."
Giving a liberal construction to this remedial statute, it is apparent that the court below was in error in dismissing this action. The pleadings were sufficient to raise an issue under which the court could proceed to determine the rights of the parties. Satterwhite v. Gallagher, 173 N.C. 525,92 S.E. 369; Hardware Co. v. Cotton Co., 188 N.C. 442,124 S.E. 756.
Reversed. *Page 525